DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejection or objection not reiterated in this Action is withdrawn.  

Drawings
The brief description of the drawings indicates some figures contain color. Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
The examiner acknowledges the amendment to the specification, but the petition, color drawings and fee have not been submitted. 

Double Patenting
Claims 1, 3-7, 11 and 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 4 of U.S. Patent No. 10,378,016. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are directed to a method of inhibiting expression of a gene in a CD4+ cell using a conjugate comprising a CD4 aptamer and specific sequences. The modulator sequences recited in the patent claims are related to HIV, therefore performing the method of the patent claims would inhibit HIV infection in that cell. With regard to instant claims 2-6, upon reading the patent claims the person of ordinary skill in the art would consult the ’016 specification to determine the scope of linker and would find at columns 13-16 that linkers having these features are contemplated.

Response to Arguments
The examiner acknowledges applicants’ request that the double patenting rejection be held in abeyance until claims are otherwise allowable, however until a terminal disclaimer is filed, it is proper to maintain the rejections.

Claim Rejections - 35 USC § 103
Claims 1, 3-12, 14 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhou et al. (Nucleic Acids Research 2009, of record, referred to hereafter as Zhou(1)), Zhou et al. (Silence 2010, cited on IDS, referred to hereafter as .
Zhou(1) teaches at page 3094 the global epidemic of infection by HIV has created an urgent need for new classes of antiretroviral agents. HIV-1 infection is initiated by the interactions between the external envelope glycoprotein gp120 of HIV and the human cell surface receptor CD4, subsequently leading to fusion of the viral membrane with the target cell membrane. Thus, HIV-1 entry into its target cells represents an attractive target for new anti-HIV-1 drug development. Preventing the virus from binding to its primary receptor is one of the most obvious and direct ways to prevent infection.
Zhou(1) teaches at page 3095 that in comparison with antibodies, aptamers offer more synthetic accessibility, convenient modification, chemical versatility, stability and lack immunogenicity and thus can be utilized for flexible applications ranging from diagnostic to therapeutic assay formats. Aptamers that target specific cell surface proteins are employed as interesting delivery molecules to target a distinct cell type, hence reducing off-target effects or other unwanted side effects.
Zhou(1) teaches (see page 3107 and figure 6a) conjugates of an aptamer and an siRNA which are chemically synthesized and subsequently annealed via a complementary 16-nt ‘stick’ sequence which forms stable base-pairs via the ‘sticky’ bridge. The linker between the RNA and the stick end provides molecular flexibility and minimizes steric hindrance which could impede annealing of the two RNAs. The actual sequences used are shown on page 3096 and show that although not explicitly detailed in figure 6, the non-nucleotide 3 carbon linker (designated as "X") is present between 
Zhou(1) further teaches at page 3107 that the use of the sticky bridge and linker not only guarantee tight conjugation of the aptamer with the siRNA portion, but also do not interfere with correct folding of the aptamer and the Dicer processing of the siRNA. Most importantly, since this kind of design is quickly assembled from two chemically synthesized RNA portions, each portion is easily changed to avert viral resistance. 
Zhou(1) additionally teaches (see page 3095) that while their aptamers provide HIV inhibitory function when used alone, aptamer–siRNA chimeras provided more potent inhibition of HIV, suggesting cooperativity between the siRNA and aptamer portions in inhibiting HIV replication and spread. These aptamers act as effective delivery vehicles for anti-HIV siRNAs into HIV infected cells. The aptamers studied could also selectively deliver other small HIV inhibitory agents. Zhou(1) teaches that aptamers which block the interaction of gp120 and CD4 have been previously developed, but does not specifically exemplify an aptamer-siRNA chimera comprising a CD4 aptamer and does not teach use of both a nucleotidic and non-nucleotidic linker. 
Jayasena et al. teach aptamers to CD4, including SEQ ID NO: 8, which is identical to instant SEQ ID NO: 62. Jayasena et al. further teach that the CD4 ligands identified by their methods bind to CD4+ cells.
The difference between the structures taught by Zhou(1) and the instant claims is that the instant claims require the linker between the aptamer and one strand of the sticky bridge be a nucleotidic linker. While Zhou(1) does not teach the use of linkers 
Zhou(2) teaches at page 1 that nucleic acid-based aptamers targeting cell surface proteins are being explored as promising delivery vehicles to target a distinct disease or tissue in a cell-type-specific manner. Aptamer-based delivery of siRNAs can often enhance the therapeutic efficacy and reduce the unwanted off-target effects of siRNAs. In particular, for RNA interference-based therapeutics, aptamers represent an efficient agent for cell type-specific, systemic delivery of these oligonucleotides. Zhou(2) further teaches that an ideal targeted delivery system contains two essential elements: (i) a potent therapeutic siRNA and (ii) a targeting vehicle that can selectively recognize and effectively escort cargo into a particular organ or cell. Indeed, a targeting ligand with high specificity and affinity to a cellular receptor is a major factor in establishing a targeted siRNA delivery system. Zhou(2) teaches (see page 2 and table 1) that aptamers targeting specific cell surface receptors have been successfully adapted for the targeted delivery of active drug substances both in vitro and in vivo, including anti-cancer drugs, toxins, enzymes, radionuclides, virus and siRNAs. The cargoes are attached to the aptamers either through direct conjugation to the aptamer or through their assembly with functionalized groups appended to the aptamer and cargos.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to produce the aptamer-siRNA conjugates of Zhou(1) using the CD4 aptamers of Jayasena et al. and use this conjugate in a method of inhibiting HIV infection or blocking HIV transmission in cells or in a subject. One of ordinary skill in the art would have reason to do so because Zhou(1) teaches that aptamers targeted to specific cell surface proteins can target a distinct cell type and reduce off-target effects and further demonstrate such conjugates are internalized and inhibit HIV infection in cells. Zhou(1) further teaches that the gp120-CD4 interaction has previously been a target for aptamer intervention. One of ordinary skill in the art would expect success in producing and using the conjugates of Zhou(1) with a CD4 aptamer because Jayasena et al. actually teach CD4 aptamers and Zhou(1) demonstrates aptamer-siRNA chimeras are effective at inhibiting HIV infection in T cells and PBMCs. 
It would further have been obvious to one of ordinary skill in the art at the time the invention was made to produce an aptamer-siRNA conjugate as taught by Zhou(1) where the stick sequences are linked to one or both of the individual components by a differing number of C3 linkers or by something other than a C3 linker such as a nucleotide linker. These modifications to the molecules taught by Zhou(1) would have been obvious to the person of ordinary skill in the art because the person of ordinary 
With regard to claim 3, Zhou(1) do not teach the use of a ‘stick’ that is less than 16 nucleotides in length. However, upon reading Zhou(1) the person of ordinary skill in the art would recognize that the sole purpose of the stick sequence is to allow hybridization between the two strands of the stick sequence in order to connect the aptamer and the siRNA. Thus the exact sequence and length of the stick is unimportant so long as hybridization between the two strands can occur. Further, the person of ordinary skill in the art was aware at the time of invention that sequences shorter than 16 nucleotides can form duplexes that would be stable under physiological conditions. See, for example, Veerapanane et al., who teach at paragraph 45 with regard to an antisense oligonucleotide (which must hybridize to its target in order to function) that stable duplex formation depends on the sequence and length of the hybridizing polynucleotide and the degree of complementarity with the target. Oligonucleotides of about 8 to about 40 bases in length are capable of forming a duplex having a melting temperature of greater than about 40º C under physiological conditions.

s 1, 3-14 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhou(1), Zhou(2), Veerapanane et al. and Jayasena et al. as applied to claims 1, 3-12, 14 and 16 above, and further in view of Lieberman et al. (US 2006/0293262, of record).
The teachings of Zhou(1), Zhou(2), Veerapanane et al. and Jayasena et al. are described in the previous rejection. Zhou(1) demonstrates the use of aptamer-siRNA chimeras to deliver anti-HIV siRNAs to HIV infected cells and teach that their aptamers could also selectively deliver other small HIV inhibitory agents, but does not teach agents targeted to CCR5.
Lieberman et al. teach (see paragraph 136) an siRNA to CCR5, with a sense strand designated as SEQ ID NO: 1, which comprises instant SEQ ID NOs: 43 and 44. Lieberman et al. teach (see paragraph 23) that siRNAs targeted to cellular genes expressed by a macrophage such as CCR5, remain within macrophages for a longer period of time than siRNAs directed to target molecules of an infectious agents like HIV viral genes. siRNAs targeted to genes expressed by macrophages like CCR5, provide prolonged protection from infection through sustained knockdown of the cellular gene. Lieberman et al. additionally teach CCR5 is a desirable target because homozygous expression of a nonfunctional allele of CCR5 has no deleterious immunological consequences, but provides protection against HIV infection. Lieberman et al. conclude that genes expressed by non-dividing macrophages such as CCR5 represent preferred targets for RNA interfering agents. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to produce and use the aptamer-siRNA conjugates that are obvious .

Response to Arguments
Applicants’ arguments that Zhou et al., Veerapanane et al. and Jayasena et al. do not teach a conjugate comprising both nucleotidic and non-nucleotidic linkers are acknowledged but are moot in light of the revised rejection, which cites Zhou(2) to address the new limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tracy Vivlemore whose telephone number is (571)272-2914.  The examiner can normally be reached on Mon-Fri 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


Tracy Vivlemore
Primary Examiner
Art Unit 1635



/Tracy Vivlemore/Primary Examiner, Art Unit 1635